Title: Agreement with George Muse, 3 August 1770
From: Washington, George,Muse, George
To: 


[3 Aug. 1770]. “Articles of Agreement made and concluded upon this third day of August in the year of our Lord One thousand Seven hundred and Seventy, between George Muse of the County of Caroline . . . & George Washington . . . Witnesseth that the said George Muse hath this day agreed . . . to let the said George Washington . . . have one full third part of all the Land which he the said Muse now is, or hereafter shall be, entitled to under Govr Dinwiddies Proclamation of the 19th of Feby in the yr 1754. . . . In consideration whereof the said George Washington doth hereby agree for himself his Heirs ⟨mutilated⟩ to be at all the cost and charges which shall ⟨arise⟩ in Surveying and securing the said Muses share of the above Grant (the expense of Seating & Settling the same excepted) and permit him . . . to have . . . the other two thirds of the said share, free from any expense or cost . . . .”
